DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: blade tip 32 [0027].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both a blade tip [0027] and an axis of rotation [0028].  
The drawings are objected to because identifier 40 in Fig 1 points to a robotic fan crawler, not an indication as described in paragraph [0032].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “84” has been used to designate both steering components [0046] and a camera system [0046]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Specification
The use of the term “street-view”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 19 objected to because of the following informalities:  the claim is missing a word between “interest” and “the surface”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

In claims 1 and 13, the term “driving component” is interpreted under 112(f). In the specification, the “driving component” is described alternately as “driving fans”, a redirectional fan, and “powered wheels.”
In claims 1, 13, and 22, the term “steering component” is interpreted under 112(f). In the specification, the “steering component” is described as “passive wheels or the like” and “powered wheels”.
In claims 5 and 17, the term “thrust vectoring mechanism” is interpreted under 112(f). In the specification, the “thrust vectoring mechanism” is described as a “pivoting mechanism 104 that provides orientation of the single fan 102 to redirect at least a portion of the airflow from a suction force… to a thrust force”.
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “thrust vectoring mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. That is, while the thrust vectoring mechanism is described to be a “pivoting mechanism,” there is no specific structure in the claim which performs the function of pivoting. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim only includes limitations already found in claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It appears claim 21 may have been intended to depend from claim 13, not claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arigoni et al. (US 20180001945) in view of Chen et al. (CN 208041561 U).
As to claim 1, Arigoni teaches a robotic fan crawler (the vehicle of Arigoni is a crawler which is fan powered and robotic) configured to traverse a surface of a wind turbine (Arigoni is capable of traversing the surface of a wind turbine. Examiner has made this determination because Arigoni is capable of being driven on horizontal and vertical surfaces as shown for example in Figures 5A-C and described in [0078]) and perform one or more tasks (Arigoni [0044] teaches: “In some implementations, chassis 102 may house one or more of cameras, RF surveillance equipment, and/or , the robotic fan crawler comprising: one or more fans (first drive component 218 is a fan as shown in Fig 2) to adhere the robotic fan crawler to the surface of the wind turbine (the propellers of drive component 218 produce thrust 508 as shown for example in Figure 5C which is capable of adhering the vehicle to a vertical surface); one or more driving components to drive the robotic fan crawler along the surface of the wind turbine (the drive components 218, 220 provide a thrust 504 which is shown in Figure 5A to drive the vehicle along a horizontal surface); one or more cameras (Arigoni teaches camera in [0044]) operable to capture images of the surface from multiple perspectives during an inspection activity and data collection period (the cameras of Arigoni are capable of being used in this way); and one or more steering components (support components 214 etc. [0053]) providing directional changes of the robotic fan crawler during operation ([0054]: “Support components 230, 235, 240, 245 may be configured to create traction between vehicle 200 and a surface on which vehicle 200 is navigating upon. In some implementations, support components 230, 235, 240, 245 may comprise wheels such that traction may be accomplished via rotation of individual support components 230, 235, 240, 245.”). 
Arigoni does not teach the camera is omnidirectional. However, in the field of inspection robots, it was well known at the time the invention was effectively filed to provide for omnidirectional cameras. See Chen which teaches a tripod head for a panoramic camera of an inspection robot. It would have been obvious to a person 
As to claim 2, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 1, comprising one or more suction fans (drive components 218, 220) to adhere the robotic fan crawler to the surface of the wind turbine (this intended use is accomplished by thrust 508 produced by drive components 218, 220) and one or more driving fans to drive the robotic fan crawler along the surface of the wind turbine (this intended use is accomplished by thrust 504 produced by drive components 218, 220). 
As to claim 3, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 2, wherein the one or more steering components are non-powered wheels that provide direction control of the robotic fan crawler (Arigoni [0043]: “Support components may be configured as not actuatable (i.e. not providing the driving force). For example, the driving force may be generated by driving components and/or other components of vehicle 100.”). 
As to claim 4, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 1, comprising a single fan configured to provide both a suction force to adhere the robotic fan crawler to the surface of the wind turbine and a driving force to drive the robotic fan crawler along the surface of the wind turbine (drive component 218 is a single fan which provides both suction force (thrust 508) and drive force (thrust 504)). 
As to claim 5, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 4, further comprising a thrust vectoring mechanism (see Arigoni Fig 3.) to provide orientation of the single fan to redirect at least a portion of an airflow from the suction force to a thrust force directed in one or more planes other than normal to the surface that the robotic fan crawler is positioned on (the drive motor 312 provides the motive force which redirects the fan of component 218 to allow for the intended use of providing thrust in one or more planes.). 
As to claim 6, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 5, wherein the one or more steering components are non-powered wheels that provide direction control and crabbing control of the robotic fan crawler (Arigoni [0043]: “Support components may be configured as not actuatable (i.e. not providing the driving force). For example, the driving force may be generated by driving components and/or other components of vehicle 100.”).
As to claim 8, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 1, wherein the surface of the wind turbine is a sloped surface (as the wind turbine is merely part of an intended use limitation of the claim, the wind turbine is capable of having a sloped surface and the vehicle of Arigoni remains capable of driving upon it).
As to claim 9, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 1, wherein the surface of the wind turbine is a blade surface of the wind turbine (as the wind turbine is merely part of an intended use limitation of the claim, the wind turbine is capable of having a blade surface and the vehicle of Arigoni remains capable of driving upon it).
As to claim 10, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 9, wherein the blade surface is one of an interior blade surface or an exterior blade surface (as the wind turbine is merely part of an intended use limitation of the claim, the wind turbine is capable of having an exterior or interior blade surface and the vehicle of Arigoni remains capable of driving upon either one).
As to claim 11, Arigoni in view of Chen teaches the robotic fan crawler as claimed in claim 1, wherein the one or more tasks comprise at least one of inspecting and maintaining the wind turbine (Arigoni in view of Chen is capable of inspecting a wind turbine). 
Claims 1, 7, 9, 10, 12-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Georgeson et al. (US 20190283821) in view of Chen et al. (CN 208041561 U).
As to claim 1, Georgeson teaches a robotic fan crawler (crawler vehicles 20) configured to traverse a surface of a wind turbine (As shown in Fig 1) and perform one or more tasks (Abstract: “Apparatus and methods for the automated non-destructive inspection of wind turbine blades.”), the robotic fan crawler comprising: one or more fans (suction devices 10 are ducted fans. See [0076]) to adhere the robotic fan crawler to the surface of the wind turbine (the suction devices 10 produce suction which fulfils this intended use); one or more driving components to drive the robotic fan crawler along the surface of the wind turbine (wheels 4 are “configured to be capable of holonomic motion.” [0011]); one or more cameras ([0007]: “The maintenance tool carried by the crawler vehicle may be selected from a group of interchangeable maintenance tools, including NDI sensors of different types (e.g., an ultrasonic transducer array, an infrared thermography unit, a video camera, an optical three-dimensional coordinate measuring machine or a laser line scanner)”) operable to capture images of the surface from multiple perspectives during an inspection activity and data collection period (the cameras of Georgeson are capable of being used in this way); and one or more steering components (wheels 4) providing directional changes of the robotic fan crawler during operation (wheels 4 are “configured to be capable of holonomic motion.” [0011]). 
Georgeson does not teach the camera is omnidirectional. 
As to claim 7, Georgeson in view of Chen teaches the robotic fan crawler as claimed in claim 1, comprising a suction fan configured to provide a suction force to adhere the robotic fan crawler to the surface of the wind turbine (suction devices 10 as described in [0076]) and wherein the one or more driving components are powered wheels to provide a driving force to drive the robotic fan crawler along the surface of the wind turbine (wheels 4 are powered and enable holonomic movement of the crawler across the surface of the turbine via stepper motors. See [0075].). 
As to claim 9, Georgeson in view of Chen teaches the robotic fan crawler as claimed in claim 1, wherein the surface of the wind turbine is a blade surface of the wind turbine (as shown in Georgeson Fig 1).
As to claim 10, Georgeson in view of Chen teaches the robotic fan crawler as claimed in claim 9, wherein the blade surface is one of an interior blade surface or an exterior blade surface (the exterior surface is shown in Georgeson Fig 1).
As to claim 12, Georgeson in view of Chen teaches the robotic fan crawler as claimed in claim 10, wherein the robotic fan crawler is configured to detect one or more indications on the surface of the wind turbine autonomously (Georgeson [0004]: “The subject matter disclosed herein is directed to an automated apparatus for performing maintenance functions on wind turbine blades or other structures (such as aircraft fuselages and wings). As used herein, the term "maintenance" includes, but is not limited to, operations such as non-destructive inspection, drilling, scarfing, grinding (e.g., to remove bonded or bolted components), fastening, applique application, ply mapping, cleaning, marking and painting.” [emphasis added]).
As to claim 13, Georgeson teaches a robotic access system comprising: a robotic fan crawler (crawler vehicles 20) configured to traverse a surface of a wind turbine (As shown in Fig 1) and perform one or more tasks (Abstract: “Apparatus and methods for the automated non-destructive inspection of wind turbine blades.”), the robotic fan crawler comprising: one or more fans (suction devices 10 are ducted fans. See [0076]) to adhere the robotic fan crawler to the surface of the wind turbine (the suction devices 10 produce suction which fulfils this intended use); one or more driving components to drive the robotic fan crawler along the surface of the wind turbine (wheels 4 are “configured to be capable of holonomic motion.” [0011]); one or more cameras ([0007]: “The maintenance tool carried by the crawler vehicle may be selected from a group of interchangeable maintenance tools, including NDI sensors of different types (e.g., an ultrasonic transducer array, an infrared thermography unit, a video camera, an optical three-dimensional coordinate measuring machine or a laser line scanner)”) operable to capture images of the surface of the wind turbine from multiple perspectives during an inspection tasks and data collection period (the cameras of Georgeson are capable of being used in this way); and one or more steering components (wheels 4) providing directional changes of the robotic fan crawler during operation (wheels 4 are “configured to be capable of holonomic motion.” [0011]), a tether cable coupled to the robotic fan crawler (as shown in Fig 5 for example, tether cable 22/60); a tether management system coupled to the tether cable (cable spool 52); and a control system communicatively coupled to one or more of the robotic fan crawler and the tether management system (as shown in Fig 11, the controller 44 is communicatively . 
Georgeson does not teach the camera is omnidirectional. However, in the field of inspection robots, it was well known at the time the invention was effectively filed to provide for omnidirectional cameras. See Chen which teaches a tripod head for a panoramic camera of an inspection robot. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have improved the camera of Georgeson by replacing it with the camera system of Chen. Such a person would have been motivated to do so with a reasonable expectation of success for the purpose of ensuring a comprehensive view of the item being inspected, as well as ensuring accuracy of detection and to avoid the repeated detection and to improve detection efficiency (Chen Abstract). See also MPEP 2143 I (B) which describes the prime facie obviousness of the simple substitution of one known element for another to obtain predictable results.
As to claim 14, Georgeson in view of Chen teaches the robotic access system as claimed in claim 13, wherein the tether management system is located at one of a base location or a hub of the wind turbine (the cart 18 is considered here to be a “base location.”) and wherein the tether cable is configured to provide one or more of power, communications, grounding, supplies and distance calculations (Georgeson [0052]: “The electronics box contains the system power supplies and integrates all the scanner control connections and provides an interface between the control computer 90 and the power/signal cord 60.”). 
As to claim 15, Georgeson in view of Chen teaches the robotic access system as claimed in claim 13, wherein the tether cable provides a tension ([0010]: “Optionally, the automated apparatus further comprises a multiplicity of tensioning springs configured for respectively urging the multiplicity of cable spools to rotate in a direction that causes respective winding of the multiplicity of cables on the multiplicity of cable spools.”) that allows a position of the robotic fan crawler to be known precisely and controlled during operation (The structure of the automated tension apparatus of Georgeson is capable of being used in this way). 
As to claim 18, Georgeson in view of Chen teaches the robotic fan crawler as claimed in claim 13, comprising a suction fan configured to provide a suction force to adhere the robotic fan crawler to the surface of the wind turbine (suction devices 10 as described in [0076]) and wherein the one or more driving components are powered wheels to provide a driving force to drive the robotic fan crawler along the surface of the wind turbine (wheels 4 are powered and enable holonomic movement of the crawler across the surface of the turbine via stepper motors. See [0075].). 
As to claim 19, Georgeson in view of Chen teaches the robotic access system as claimed in claim 13, wherein the robotic access system is configured for use by a human inspector to view areas of interest the surface of the wind turbine (as the control and output of the devices are computerized, a human inspector would be capable of viewing areas of interest on the surface of the wind turbine.). 
As to claim 20, Georgeson in view of Chen teaches the robotic access system as claimed in claim 13, wherein the robotic access system is configured to detect indications on the surface of the wind turbine autonomously (Georgeson [0004]: “The subject matter disclosed herein is directed to an automated apparatus for performing maintenance functions on wind turbine blades or other structures (such as aircraft fuselages and wings). As used herein, the term "maintenance" includes, but is not limited to, operations such as non-destructive inspection, drilling, scarfing, grinding (e.g., to remove bonded or bolted components), fastening, applique application, ply mapping, cleaning, marking and painting.” [emphasis added]).
As to claim 21, Georgeson in view of Chen teaches the robotic access system as claimed in claim 1, wherein the surface of the wind turbine is one of an interior blade surface of the wind turbine or an exterior blade surface of the wind turbine (Georgeson teaches an exterior surface of a wind turbine blade in Fig 1. The crawler appears to be capable of driving on any reasonable surface of a turbine blade, including an interior surface.). 
Claims 22-24 and 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arigoni et al. (US 20180001945) in view of Chen et al. (CN 208041561 U) and further in view of Georgeson et al. (US 20190283821).
As to claim 22, Arigoni a robotic access system comprising: a self-propelled robotic fan crawler (the vehicle of Arigoni Fig 2 is self-propelled by fans) configured to traverse at least one of a sloped or non-sloped blade surface of a wind turbine (Arigoni’s vehicle is capable of traversing sloped or non-sloped blade surfaces of wind turbines. Examiner has reached this conclusion by Arigoni’s teaching that the vehicle can traverse many different surfaces, including vertical (wall) and horizontal (ceiling) surfaces. See [0082]) and perform one or more tasks (Arigoni [0044] teaches: “In , the robotic fan crawler comprising: one or more suction fans (first drive component 218 is a suction fan as shown in Fig 2) to adhere the robotic fan crawler to the at least one of a sloped or non-sloped blade surface of the wind turbine (the propellers of drive component 218 produce thrust 508 as shown for example in Figure 5C which is capable of adhering the vehicle to a vertical surface and are thus capable of performing this intended use); one or more driving fans to drive the robotic fan crawler along the at least one of a sloped or non-sloped blade surface of the wind turbine (the drive components 218, 220 provide a thrust 504 which is shown in Figure 5A to drive the vehicle along a horizontal surface); one or more cameras (Arigoni teaches a camera in [0044]) operable to capture images of the at least one of a sloped or non-sloped blade surface of a wind turbine from multiple perspectives during an inspection tasks and data collection period (the cameras of Arigoni are capable of being used in this way); and one or more steering components (support components 214 etc. [0053])  providing directional changes of the robotic fan crawler during operation ([0054]: “Support components 230, 235, 240, 245 may be configured to create traction between vehicle 200 and a surface on which vehicle 200 is navigating upon. In some implementations, support components 230, 235, 240, 245 may comprise wheels such that traction may be accomplished via rotation of individual support components 230, 235, 240, 245.”).
Arigoni does not teach the camera is omnidirectional. However, in the field of inspection robots, it was well known at the time the invention was effectively filed to provide for omnidirectional cameras. See Chen which teaches a tripod head for a panoramic camera of an inspection robot. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have improved the camera of Arigoni by replacing it with the camera system of Chen. Such a person would have been motivated to do so with a reasonable expectation of success for the purpose of ensuring a comprehensive view of the item being inspected, as well as ensuring accuracy of detection and to avoid the repeated detection and to improve detection efficiency (Chen Abstract). See also MPEP 2143 I (B) which describes the prime facie obviousness of the simple substitution of one known element for another to obtain predictable results.
 Arigoni in view of Chen does not teach a tether cable. However, in the field of robot inspection of wind turbines, it was known to provide suction-powdered crawling robots with tether cables. See Georgeson which teaches a similar suction-powered robot 20 having a tether cable 22/60 in Fig 5. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the vehicle of Arigoni with a tether cable. Such a person would have been motivated to do so in order to “prevent[] the crawler vehicle 20 from falling in the event that the suction devices cease to operate or produce insufficient suction force” (Georgeson [0042]). Arigoni in view of Chen and Georgeson teaches: a tether cable coupled to the robotic fan crawler (cable 22/60 as shown in Georgeson Fig 5), wherein the tether cable provides one or more of power, communications, grounding, supplies and distance calculations (Georgeson [0052]: “The electronics box contains the system power supplies and integrates all the scanner control connections and provides an interface between the control computer 90 and the power/signal cord 60.”); a tether management system coupled to the tether cable (Georgeson teaches cable spool 52); and a control system communicatively coupled to the robotic fan crawler (as shown in Georgeson Fig 11, the controller 44 is communicatively coupled to the crawler and the cable spool 52. Examiner notes the tether 22a is shown in Figure 3 to have a cable management system (spool support 68b not disposed on the crawler)). 
As to claim 23, Arigoni in view of Chen and Georgeson teaches the robotic access system as claimed in claim 22, wherein the one or more tasks comprise at least one of inspecting and maintaining the wind turbine (The cameras of Arigoni are capable of inspecting. Georgeson teaches a specific inspection step of using cameras to inspect a wind turbine in the Abstract). 
As to claim 24, Arigoni in view of Chen and Georgeson teaches the robotic access system as claimed in claim 22, wherein the at least one of a sloped or non-sloped surface of the wind turbine is one of an interior rotor blade surface or an exterior rotor blade surface (Arigoni is capable of propelling over either interior or exterior surface of a wind turbine. Georgeson teaches the robotic crawlers are useful for at least traversing over the exterior of a wind turbine blade.).
As to claim 13, Arigoni teaches a robotic access system comprising: a robotic fan crawler (the vehicle of Arigoni Fig 2 is propelled by fans) configured to traverse a surface of a wind turbine (Arigoni’s vehicle is capable of traversing sloped  and perform one or more tasks (Arigoni [0044] teaches: “In some implementations, chassis 102 may house one or more of cameras, RF surveillance equipment, and/or other recording transmission electronics that may be configured to convey and/or transmit information around vehicle 100.” Thus a “task” is herein interpreted as at least the capturing of visual information by camera.), the robotic fan crawler comprising: one or more fans (first drive component 218 is a suction fan as shown in Fig 2) to adhere the robotic fan crawler to the surface of the wind turbine (the propellers of drive component 218 produce thrust 508 as shown for example in Figure 5C which is capable of adhering the vehicle to a vertical surface and are thus capable of performing this intended use); one or more driving components to drive the robotic fan crawler along the surface of the wind turbine (the drive components 218, 220 provide a thrust 504 which is shown in Figure 5A to drive the vehicle along a horizontal surface); one or more cameras (Arigoni teaches a camera in [0044]) operable to capture images of the surface of the wind turbine from multiple perspectives during an inspection tasks and data collection period (the cameras of Arigoni are capable of being used in this way); and one or more steering components (support components 214 etc. [0053]) providing directional changes of the robotic fan crawler during operation ([0054]: “Support components 230, 235, 240, 245 may be configured to create traction between vehicle 200 and a surface on which vehicle 200 is navigating upon. In some implementations, .
Arigoni does not teach the camera is omnidirectional. However, in the field of inspection robots, it was well known at the time the invention was effectively filed to provide for omnidirectional cameras. See Chen which teaches a tripod head for a panoramic camera of an inspection robot. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have improved the camera of Arigoni by replacing it with the camera system of Chen. Such a person would have been motivated to do so with a reasonable expectation of success for the purpose of ensuring a comprehensive view of the item being inspected, as well as ensuring accuracy of detection and to avoid the repeated detection and to improve detection efficiency (Chen Abstract). See also MPEP 2143 I (B) which describes the prime facie obviousness of the simple substitution of one known element for another to obtain predictable results.
 Arigoni in view of Chen does not teach a tether cable. However, in the field of robot inspection of wind turbines, it was known to provide suction-powdered crawling robots with tether cables. See Georgeson which teaches a similar suction-powered robot 20 having a tether cable 22/60 in Fig 5. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the vehicle of Arigoni with a tether cable. Such a person would have been motivated to do so in order to “prevent[] the crawler vehicle 20 from falling in the event that the suction devices cease to operate or produce insufficient suction force” (Georgeson [0042]). Arigoni in view of Chen and Georgeson teaches: a tether cable coupled to the robotic fan crawler (cable 22/60 as shown in Georgeson Fig 5); a tether management system coupled to the tether cable (Georgeson teaches cable spool 52); and a control system communicatively coupled to one or more of the robotic fan crawler and the tether management system (as shown in Georgeson Fig 11, the controller 44 is communicatively coupled to the crawler and the cable spool 52. Examiner notes the tether 22a is shown in Figure 3 to have a cable management system (spool support 68b not disposed on the crawler)).
As to claim 16, Arigoni in view of Chen and Georgeson teaches the robotic fan crawler as claimed in claim 13, comprising one or more suction fans (Arigoni teaches drive components 218, 220) to adhere the robotic fan crawler to the surface of the wind turbine (drive components 218, 220 provide a thrust 508 which is a suction against a surface as shown in Fig 5C), one or more driving fans (drive components 218, 220) to drive the robotic fan crawler along the surface of the wind turbine (drive components 218, 220 provide a thrust 504 which is a thrust parallel to a surface as shown in Fig 5A) and wherein the one or more steering components are non-powered wheels that provide direction control of the robotic fan crawler (Arigoni [0043]: “Support components may be configured as not actuatable (i.e. not providing the driving force). For example, the driving force may be generated by driving components and/or other components of vehicle 100.”). 
As to claim 17, Arigoni in view of Chen and Georgeson teaches the robotic fan crawler as claimed in claim 13, comprising a single fan configured to provide both a suction force to adhere the robotic fan crawler to the surface of the wind turbine and a driving force to drive the robotic fan crawler along the surface of the wind turbine (drive component 218 provides both thrust 508 as shown in Fig 5C which is a suction force and thrust 504 as shown in Fig 5A which is a driving force), a thrust vectoring mechanism (see Arigoni Fig 3) to provide orientation of the single fan to redirect at least a portion of an airflow from the suction force to the driving force and wherein the one or more steering components are non-powered wheels that provide direction control and crabbing control of the robotic fan crawler (the drive motor 312 provides the motive force which redirects the fan of component 218 to allow for the intended use of providing thrust in one or more planes.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 March 2021